George H. Whalen instituted this action in the district court of Oklahoma county against the Oklahoma Producing  Refining Corporation of America, a corporation, defendant, to recover damages for personal injuries sustained as a *Page 174 
result of the negligence of the defendant. The plaintiff, George H. Whalen, was injured in the same accident, where the automobile truck and motorcycle collided in Tulsa, which was considered and reviewed in the case of L.R. Freeman v. Oklahoma Producing  Refining Corporation of America. The two cases were tried and submitted to the same jury, and the appeals were consolidated by stipulation of the parties and order of this court.
George H. Whalen was awarded $6,000 damages by the verdict of the jury, and the motion of the defendant for a new trial was overruled after the plaintiff filed a remittitur of $3000. The same assignments of error are presented on this appeal for a reversal of the judgment of the trial court as have been considered and passed upon In the case of Oklahoma Producing 
Refining Corporation of America v. Freeman, No. 13160, this day decided.
We deem it unnecessary to pass upon the question of the verdict of the jury being excessive and the result of passion and prejudice, as the same instruction was given in this case as that which was given in the Freeman Case, and held to constitute reversible error. Under the authority of the case of Oklahoma Producing  Refining Corporation of America v. L.R. Freeman, No. 13160, which opinion was this day filed, the judgment is reversed, and the cause is remanded, with directions to grant the defendant a new trial.
NICHOLSON, COCHRAN, BRANSON, and HARRISON, JJ., concur.